                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 11-11404-BKM
TRENT DAVID PFANNENSTIEL                                                                                               Chapter 7
LORENA PFANNENSTIEL
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 05, 2021                                               Form ID: defuncfd                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 07, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
op                     + Email/Text: cmecf@dilksknopik.com
                                                                                        Aug 05 2021 22:46:00      Brian Dilks, Dilks & Knopik, LLC, 35308 SE
                                                                                                                  Center Street, Snoqualmie, WA 98065-9216

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 07, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 5, 2021 at the address(es) listed
below:
Name                               Email Address
GREGORY ALLEN MALKIN
                                   on behalf of Debtor TRENT DAVID PFANNENSTIEL Malkinlegalpractices@gmail.com

GREGORY ALLEN MALKIN
                                   on behalf of Joint Debtor LORENA PFANNENSTIEL Malkinlegalpractices@gmail.com

ROGER W. BROWN
                                   rogerbrowntrustee@live.com rwb@trustesolutions.net,rrwwbb@hotmail.com

ROGER W. BROWN
                                   on behalf of Trustee ROGER W. BROWN rogerbrowntrustee@live.com rwb@trustesolutions.net,rrwwbb@hotmail.com

U.S. TRUSTEE



        Case 2:11-bk-11404-BKM Doc 46 Filed 08/05/21 Entered 08/07/21 21:34:02                                                                      Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                               User: admin                  Page 2 of 2
Date Rcvd: Aug 05, 2021                            Form ID: defuncfd           Total Noticed: 1
                          USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 5




      Case 2:11-bk-11404-BKM Doc 46 Filed 08/05/21 Entered 08/07/21 21:34:02     Desc
                           Imaged Certificate of Notice Page 2 of 4
FORM defuncfd
                             UNITED STATES BANKRUPTCY COURT
                                       District of Arizona

    DEFICIENCY NOTICE RE: APPLICATION FOR UNCLAIMED FUNDS

CASE NAME: TRENT DAVID PFANNENSTIEL and LORENA PFANNENSTIEL
CASE NUMBER: 2:11−bk−11404−BKM
DOCKET NUMBER: 42
DOCUMENT FILING DATE: 07/27/2021
DOCUMENT TITLE: APPLICATION FOR UNCLAIMED FUNDS



TO:                          Dilks & Knopik, LLC


The document you have filed cannot be further processed until you comply with the following.
Return a copy of this memorandum with any subsequent documents 30 days from the date of this Notice.

        Application must be signed by claimant(s).

        Submit a Notice of Service.

        Notice of Service must be signed.

        Submit a document that you resided at or conducted business from the address on the Court's record, such as
        a copy of a paycheck stub, tax form, utility bill, bank statement.

        Submit a document that verifies your current address.

        Submit a copy of a government−issued photo ID, such as, Passport, Military ID or a valid and current
        Driver's License.

        Submit a completed and signed IRS W−9 form. If more than one claimant, both must submit a form.

        Any person or entity making a claim for funds as an officer, past officer or principal of a business must
        provide documentation to authorize disbursement of such funds in lieu of any other such officer or principal.

        Any person or entity making a claim for funds as the owner of either a current or a defunct business must
        provide reliable, verifiable documentation as to current or past ownership and right to receive said funds.

        Any person or entity making a claim for funds as a successor business must provide documentation
        establishing the chain of ownership from the original business claimant.




                               − − − NOTICE CONTINUES ON NEXT PAGE − − −




  Case 2:11-bk-11404-BKM Doc 46 Filed 08/05/21 Entered 08/07/21 21:34:02                                     Desc
                       Imaged Certificate of Notice Page 3 of 4
       Any person or entity making a claim as a result of a purchase, transfer/assignment of claim must provide
       documentation evidencing the transfer of claim.

       Legal Representative for Deceased Claimant: Provide proof of identity of the owner of record.

       Legal Representative for Deceased Claimant: Provide a copy of a death certificate.

       Legal Representative for Deceased Claimant: Provide a certified copy of a letter of administration or a
       probated will.

       OTHER: The Claimant's Name on the Application for Payment of Unclaimed Funds is listed as Dilks and
       Knopik, LLC; however, when the Application for Payment of Unclaimed Funds was filed on the docket, the
       Claimants' names are listed as Trent David and Lorena Pfannenstiel. Please amend accordingly.


Date: August 5, 2021

Address of the Bankruptcy Clerk's Office:                Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                        George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000                         By: , Deputy Clerk
www.azb.uscourts.gov                                     Phone: 602−682−4000




  Case 2:11-bk-11404-BKM Doc 46 Filed 08/05/21 Entered 08/07/21 21:34:02                                   Desc
                       Imaged Certificate of Notice Page 4 of 4
